IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00387-CR

                 EX PARTE ARTHUR LEE MCCULLOUGH



                          From the 12th District Court
                             Walker County, Texas
                         Trial Court Nos. 25,310, 25,213


                      MEMORANDUM OPINION


      This is a pro se appeal of the trial court’s denial of Appellant Arthur Lee

McCullough’s pretrial application for writ of habeas corpus. That application, which

was filed on October 7, 2010, alleged that McCullough had been arrested for the offense

of possession of a controlled substance on July 1, 2010, that McCullough was unable to

post the $25,000 bond, and that more than ninety days has passed and the State was not

ready for trial. The application sought a personal bond or a reduced bond.

      McCullough filed a pro se notice of appeal with this Court on October 28, 2010.

It states that McCullough is appealing the trial court’s October 12 ruling denying his

application for writ of habeas corpus. We abated this cause for a hearing in the trial

court after McCullough’s brief was not timely filed. We have received a reporter’s
record of the trial-court hearing and a supplemental clerk’s record containing a

judgment of conviction in cause number 25,213.

       The reporter’s record reflects confusion about this appeal, but it also reflects that

cause number 25,213 involved the charge for possession of a controlled substance and

that McCullough pled guilty to that charge on March 14, 2011. The March 14 judgment

of conviction in cause number 25,213 identifies the offense as possession of a controlled

substance and the date of offense as July 1, 2010.

       Because McCullough was convicted under a guilty plea, this appeal is dismissed

as moot. See Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.—Houston [14th Dist.] 1999,

pet. ref’d) (“Issues concerning pretrial bail are moot after the accused is convicted.”); see

also Ex parte Webb, No. 10-09-00394-CR, 2010 WL 2404650 (Tex. App.—Waco June 16,

2010, no pet.) (mem. op., not designated for publication) (dismissing as moot appeal on

pretrial bail reduction because of appellant’s guilty plea).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]




Ex parte McCullough                                                                    Page 2